     Case 1:17-cr-00548-PAC Document 506 Filed 09/21/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA
                                                   S3 17 Cr. 548 (PAC)
         -v-

JOSHUA ADAM SCHULTE,
                     Defendant.




  REPLY MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT'S
  MOTION FOR RECONSIDERATION OF PETITION FOR WRIT OF
  HABEAS CORPUS TO MODIFY CONDITIONS OF CONFINEMENT
    PURSUANT TO 28 U.S.C. § 2241 AND MOTION FOR RELEASE




                                                     Joshua Adam Schulte
                                                            Slave #7947105
                                   Metropolitan Concentration Camp (MCC)
                                                              150 Park Row
                                                            NY, NY 10007
        Case 1:17-cr-00548-PAC Document 506 Filed 09/21/21 Page 2 of 5




                      I.     PRELIMINARY STATEMENT

      Mr. Schulte's opening memorandum demonstrated that this Court has proper
jurisdiction over the pretrial petition for a writ of habeas corpus. In response, the
government merely ignores Mr. Schulte's arguments and incorrectly reasserts that
he must file a separate civil action without precedent.

              II.     JURISDICTION AND LAW OF THE CASE

       A.    The Court should not consider the Opposition Motion

      Mr. Schulte filed the Reconsideration Motion March 4, 2021. Dkt. 456. In
accordance with Local Crim. R. 49.1(b), la]ny opposing papers shall be filed and
served within 14 days after service of the motion papers." The government finally
filed its opposition on September 3, 2021; 5 months, 4 weeks, and 2 days, or 182
total days later. Thus, their opposition is 168 days late. The government offers no
excuse for the untimeliness of their opposition motion except, it seems, that they
are the government, and may do as they please. This untimeliness is unprecedented
and should not be excused simply because the government is lazy.

      B.     The Court should consider the Reconsideration Motion

      The government argues in its Opposition Motion that the standard for
reconsideration is unmet. However, as Mr. Schulte explained in the
Reconsideration Motion, "Joshua Adam Schulte filed a petition for a writ of habeas
corpus pursuant to 28 U.S.C. § 2241 to modify unconstitutional conditions of
confinement on January 15, 2021. The government responded on January 27, 2021.
Mr. Schulte intended to file a Reply, but due to the FBI's interception and
deliberate delay of all legal mail (which is one of the critical issues raised in this
motion), he did not receive the government's response until February 23, 2021—at

                                            1
        Case 1:17-cr-00548-PAC Document 506 Filed 09/21/21 Page 3 of 5



which point this Court already issued an order dismissing the motion without
prejudice (February 9, 2021), instructing Mr. Schulte to file a separate civil
action." Due directly to the MCC's delay of court correspondence (See Motion to
Compel the MCC to Deliver All Court Correspondence and Legal Mail Promptly,
Dkt. 491), Mr. Schulte was deprived of his ability to file a reply. The Court,
unaware of this intention and the MCC delay issue, filed its order and opinion after
the deadline for a reply expired. Accordingly, the Court should consider this
motion due to the MCC's deprivation of Mr. Schulte's right of access to the courts
and inability to receive mail from the court to properly file a timely reply.

      C.    This Court must review this petition as a civil court is precluded
      from granting the requested relief

      The government ignores Mr. Schulte's reconsideration motion and merely
restates its position, once again referencing Rumsfeld v. Padilla, 542 US 426
(2004). As explained in the reconsideration motion, Rumsfeld merely establishes
that if Mr. Schulte were to file a separate civil action, he must name the prison's
warden as the respondent and file it in the prison's district—it does not establish
that a criminal defendant must file a separate civil action. The government's
reliance on this decision here is inapposite and absurd. Mr. Schulte cites cases from
2005 and 2007, years after the Rumsfeld case, in which neither the government nor
the Courts referenced Rumsfeld as it is entirely irrelevant. Instead, the district
courts in this Circuit have all concluded that challenges to pretrial conditions of
confinement are properly addressed at the criminal district court. "While BOP
contends that because [defendant] has not been released on bail, the Court lacks
jurisdiction to monitor the conditions of his confinement under the Bail Reform
Act of 1984 ("BRA"), 18 U.S.0 § 3141-3150, this contention ignores the Court's
jurisdiction to entertain a habeas petition challenging the conditions of pretrial


                                           2
        Case 1:17-cr-00548-PAC Document 506 Filed 09/21/21 Page 4 of 5




confinement." United States v. McGriff; 468 F. Supp. 2d 445, 447 (E.D.N.Y.
2007); "The courts of this circuit consistently have held that a habeas petition is the
appropriate vehicle for prisoners challenging their placement in pretrial
administrative detention and seeking release into general population." (collecting
cases) United States v. Basciano, 369 F. Supp. 2d 344, 348 (E.D.N.Y. 2005).

      Finally, not only does this Court have jurisdiction over these issues, but a
separate civil court specifically does NOT have jurisdiction. Mr. Schulte seeks
modification of the conditions of confinement, or, release from pretrial detention if
the government refuses to do so. Indeed, this is the conclusion reached by Judge
Paul Oetken when Mr. Schulte sought a separate civil action. See Joshua Adam
Schulte v. William Barr, 20-CV-9244 (JPO) (S.D.N.Y. Dec. 7, 2020) ("This
petition requests intervention in Schulte's pending criminal proceedings. Because
the Court will not intervene in those proceedings under the doctrine established in
Younger v. Harris, 401 US 37 (1971), the petition is denied."). Dkt. 5 at 2.
Accordingly, since Mr. Schulte requests intervention in his criminal case, Younger
v. Harris firmly establishes that no court except this court has jurisdiction.

            III.    MR. SCHULTE MUST BE RELEASED FROM
        UNCONSTITUTIONAL CONDITIONS OF CONFINEMENT

      The government relentlessly pursued dismissal of this motion on
jurisdictional grounds because the government's position is indefensible. There is
absolutely no defense for subjecting Mr. Schulte to the cruel and unusual torture
that neither the SAMs require nor any other inmates in pretrial detention are
subject. Accordingly, as the government offered no defense for its torture, this
Court should rule in Mr. Schulte's favor and grant the requested relief from the
unconstitutional conditions or release from pretrial detention.


                                           3
       Case 1:17-cr-00548-PAC Document 506 Filed 09/21/21 Page 5 of 5




                              IV.    CONCLUSION

      The Court should reconsider its dismissal of Mr. Schulte's January 15, 2021
Petition for Writ of Habeas Corpus to Modify Conditions of Release Pursuant to 28
U.S.C. § 2241. Upon review of the merits, this Court should rule that the
Metropolitan Correctional Center imposed unconstitutional conditions of
confinement upon Mr. Schulte, and should order relief from all issues.
Alternatively, if the government refuses to relieve the unconstitutional conditions
of confinement, then this Court should order Mr. Schulte's release. The Court
should compel the MCC to abide by the Privacy Act and produce all prison
documents to Mr. Schulte. The Court should order the FBI to stop intercepting
mail sent to Mr. Schulte, particularly legal mail and court correspondence. Finally,
the Court should find the BOP in violation of the Prisoner Litigation Reform Act,
and order it to update its administrative remedy process to electronic format.




Dated: New York, New York
       September 13, 2021




                                                             Respectfully submitted,

                                                            Joshua Adam Schulte
                                                                 Slave #79471054
                                          Metropolitan Concentration Camp (MCC)
                                                                    150 Park Row
                                                                   NY, NY 10007




                                          4
